—Appeal from a decision of the Workers’ Compensation Board, filed March 10, 1995, which denied the State Insurance Fund’s application to refer this matter to the Workers’ Compensation Law Judge to whom it was originally assigned.
Claimant was injured in April 1991 while performing her duties as a nursing attendant. The same Workers’ Compensation Law Judge (hereinafter WCLJ) presided over the subsequent hearings on claimant’s application for workers’ compen*693sation benefits which ultimately resulted in a finding of accident, notice and causal relationship for the injury to claimant’s right hand. Awards of benefits at various rates were made culminating in a final determination awarding claimant compensation.
Thereafter, the employer’s workers’ compensation carrier objected when the matter was scheduled for a hearing in July 1994 regarding, inter alia, a classification examination before a different WCLJ. The denial of the carrier’s request that the case be transferred to the original WCLJ was affirmed by the Workers’ Compensation Board.
Under Workers’ Compensation Law § 20, any adjourned hearing is to "continue before the same referee until a final determination awarding or denying compensation”. In this matter, a final determination awarding claimant compensation had been made. Hence there was no requirement that the matter be assigned to the WCLJ who originally presided over it. We accordingly affirm the Board’s decision, especially in view of the deference generally accorded to statutory interpretations rendered by the "governmental agency charged with the responsibility for administration of [a] statute” (Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451, 459).
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.